Dorsey, J.
This court concur with the court below in the opinions expressed by them in the 1st, 2d, 4th, &c. bills of exceptions; but they think, that though the court did right in not sustaining the objection made by the appellant to the form of the protest, set out in the third bill of exceptions, there was error in permitting it to go to the jury. We hold it to be clear, that the protest of a promissory note is *549Slot evidence of itself in chief of the fact of demand j and as there is no parol proof of a demand set forth in tin; exception, it is difficult to conceive that the protest was produced for any other purpose than proving a demand on the drawer. If the notary public had been dead, and this fact appeared by the record, the case would have been governed by different considerations. We are of opinion that tlje Judgment of the court below must be
JUDGMENT REVERSED, AND PROCEDENDO AWARDED.